ORDER
ON remand from the Supreme Court of the United States, and upon consideration of the motion to remand the case to the Superior Court, STANLY County, filed by defendant in this matter, the following order is entered and is hereby certified to the Superior Court of that County:
Within 14 days after certification of this order, all parties shall file with this Court supplemental briefs, limited to the issues presented by the opinion of the Supreme Court of the United States remanding the case to this Court, and the issue of whether this Court can engage in a harmless error analysis on the issues presented and, if so, whether the error in this case, if any, was harmless. See Clemons v. Mississippi (88-6873, U.S. Supreme Court, decided 28 March 1990).
The parties may reply to opposing briefs so long as any such reply is filed in this Court on or before 30 April 1990.
The case will be set for argument during the week of 14 May 1990.
By order of the Court in conference, this 3rd day of April, 1990.
Whichard, J.
For the Court